COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Cora Lea Byford v. Lila Thompson

Appellate case number:    01-20-00180-CV

Trial court case number: 20CCV0001

Trial court:              County Court of Chambers County

        Appellant’s brief was originally due on May 11, 2020. The Court granted three extensions
until March 29, 2021. In April 2021, appellant filed a notice that she had not received a copy of
the record. Soon thereafter, appellant advised the Court that she had received a copy of the clerk’s
and reporter’s records. On December 10, 2021, this Court issued a notice that the appeal might be
dismissed unless she filed her brief by December 27, 2021. On December 21, 2021, appellant filed
a motion for extension of time to file her brief.
        Appellant’s motion is granted and the deadline for filing her brief is August 14, 2022. No
further extensions will be granted. If no brief is filed on August 14, 2022, the appeal will be
dismissed for failure to prosecute the appeal. See TEX. R. APP. P. 42.3.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Date: ___July 26, 2022___